DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-14 have been examined in this application. Claims 15-18 were previously withdrawn. This communication is a Non-Final Rejection in response to Applicant’s “Notice of Appeal” filed on 10/01/2021.
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an operating table” from must be shown or the feature(s) canceled from Claim 12.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
 Claim 1 in Lines 6-7 states the following: “dimensionally stable stable state”
It is suggested to amend and remove one (1) of the ‘stable’ limitations from the statement above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “the latent heat storage material is sodium acetate trihydrate”.  However, in Claim 4 the limitation states “at least one of water, a latent heat storage material, or a foam.” There is insufficient antecedent basis for this limitation in the claim, since if water or foam was chosen as the alternatives for claim 4, then claim 5 (as currently written) would fail to be considered under those options. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 4, 6-7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker (EP 3167765 A1).
In regards to Claim 1, Baker teaches: A patient support device (101 – Fig. 3) for an x-ray device (Page 8 Para 0034 Lines 31-35) for use during an examination of a patient (Para 0034), the patient support device comprising: a patient couch (104 – Fig. 3) comprising a first x-ray-transparent material (200 – Fig. 4A, Para 0049) disposed in an at least partially flexible covering (136 – Fig. 4A) made from a second x-ray-transparent material (136, Page 8 Para 0034 Lines 31-34); and at least one support bearing the patient couch (125 – Fig. 3); wherein the first x-ray-transparent material includes a solid (204 – Para 0053, “from a solid or pseudo-solid”), dimensionally stable stable state and a deformable state (204 – Para 0053, “to a liquid”
Note: 
As stated from Baker in Para 0113 – “the convection of heat from the thermally conductive fibers 220 may be controlled by controlling the volume of output fluid 402 flowing through the interior channel 180 of the side rail 126. For example, when more heat extraction from the thermally conductive fibers is desired (i.e., when more cooling of the support pad 130 is desired), the volume of output fluid 402 directed through the interior channel 180 of the side rail 126 may be increased, by, for example, increasing the rotational velocity of the blower 400. Conversely, when less heat extraction from the thermally conductive fibers is desired (i.e., when less cooling of the support pad 130 is desired), the volume of output fluid 402 directed through the interior channel 180 of the side rail 126 may be decreased, by, for example, decreasing the rotational velocity of the blower 400.”

The increase or decrease of the output fluid would respectively increase or decrease the rotational velocity of the blower. As such, the increase or decrease of fluid to the blower would then increase or decrease the energy directed to the thermally conductive fibers aka ‘electric current’ which is directed to the final temperature of the devices surface.

In regards to Claim 2, Baker teaches: The patient support device of claim 1, wherein the deformable state (204 – Para 0053) [[are]] is at least a partially liquid (Para 0053, “to a liquid”) or gaseous state.  
In regards to Claim 4, Baker teaches: The patient support device of claim 1, wherein the first x-ray-transparent material in the deformable state (204 – Para 0053) is viscous and comprises at least one of water (Para 0038, “Suitable fluids may include, without limitation, water”, and Para 0043), a latent heat storage material (Para 0038 – “phase change materials (PCMs) and the like”, see note below), or a foam (Para 0040 –“the support matrix 204 may be formed from, for example, elastomeric gels, foams, oils, or fluids”).  
Note: From the disclosure, Para 0017 states “Latent heat storage materials are also known as phase change materials (PCM)”, 
In regards to Claim 6, Baker teaches: The patient support device of claim 4, wherein the second x-ray-transparent material (136) comprises at least one plastic or is a plastic (Para 0028 – “vinyl”, see note below).  
Note: As stated from Baker et al., the cover material 136 may include a solid sheet of material which is impervious to fluids, such as a urethane material, vinyl, or the like. A vinyl as defined from Merriam-Webster is “a plastic material that is used to make records, clothing, etc., and as a covering for floors, walls, furniture, etc.”
In regards to Claim 7, Baker teaches: The patient support device of claim 1, wherein the first x-ray-transparent material (200) and the second x-ray-transparent material (136) include the same attenuation properties for x-ray radiation (Para 034 – see note below).  
Note: 
As stated from Baker in Para 0034 – “Radiolucency, particularly in the area of the support pads 130 enables x-ray and fluoroscopic imaging to be performed during surgical procedures without interference from the person support system. X-ray or fluoroscopic images may be taken with a device having a C-arm that includes portions above and below the subject on the person support system. The use of non-radiolucent materials can cause shadows or even obstructions in the x-ray or fluoroscopic images. Accordingly, in some embodiments, portions of the person support systems described herein, such as the support pads 130 or the like, are formed from radiolucent materials.”

Furthermore, the support pads (130) include the first (200) and second transparent (136) materials as shown in Fig. 4A.

In regards to Claim 9, Baker teaches: The patient support device of claim 1, wherein the at least one induction device (220 – Fig. 9) is configured to produce an application, a removal of energy, or the application and the removal of energy (see Claim 1’s note from Para 0113 above) by at least one of heat, cold, or electrical current (Para 0051, see Claim 1’s note from Para 0113 above
In regards to Claim 10, Baker teaches: The patient support device of claim 1, further comprising: a preparation device (102 – Fig. 3) for the patient couch (104 – Fig. 3), the preparation device comprising at least one contact surface (see annotated Fig. 3.1 from Baker) for the patient couch; and at least one adjusting device (see annotated Fig. 3.1 from Baker) acting on the contact surface.  

    PNG
    media_image1.png
    387
    652
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from Baker

In regards to Claim 11, Baker teaches: The patient support device of claim 10, wherein the at least one of the at least one adjusting device is a hinge (Para 0024 “pivotally”, see annotated Fig. 3.2 from Baker, and note below) for tilting a portion of the contact surface (see annotated Fig. 3.2 from Baker) against an adjacent portion of the contact surface (see annotated Fig. 3.2 from Baker)
Each of the frames pivot along another frame. Baker defines the capability to be pivotally attached. As such, to pivot is defined by Merriam Webster as “to turn or rotate, like a hinge” as such a hinge, can be considered something that pivots, turns or rotate into different positions.

    PNG
    media_image2.png
    392
    667
    media_image2.png
    Greyscale

Annotated Fig. 3.2 from Baker

In regards to Claim 12, Baker teaches: The patient support device of claim 11, wherein the preparation device (102 – Fig. 3) is an operating table (Para 0002 – “standard operating (OR) table”) or a frame.  
3

  In regards to Claim 14, Baker teaches: The patient support device of claim 1, wherein the support (101 – Fig. 3) configured as at least one pillar (Para 0023) may be adjustable at least in terms of its height (Para 0023 – “the support column 102 may include an adjustment system (not shown) for raising and lowering the table top assembly 104 relative to the base 103”).  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 3167765 A1).
In regards to Claim 3, Baker teaches: The patient support device of claim 1, wherein the second x-ray-transparent material does not undergo any phase changes in a range of conditions (Para 0062 – “Suitable phase change materials include, without limitation, alkanes having a melting temperature greater than or equal to about 5°C and less than or equal to about 35°C”) that are used by the at least one induction device (220) to induce phase transitions (Para 0062 and Para 0064) in the first x-ray-transparent material (200 – Fig. 4A).  
As such Baker teaches:
However, Baker does not explicitly disclose/teach: “wherein the second x-ray-transparent material does not undergo any phase changes”, although the Examiner hereby takes Official Notice that it is understood from the art to have a cover that is used to limit unnecessary or unwanted substances to impede into the layers beneath as cover layers are commonly found in the bedding filed. Furthermore, it is explicitly described in Para 0028, that the cover material [136] is to facilitate cleaning and moisture prevention and may have thermally conductive properties, however, it does not describe, disclose or limit that the cover material [136], aka second x-ray transparent material, would be capable of undergoing any phase changes within the conditions of the first x-ray transparent material.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated specific materialistic properties from Baker to the frame, covers, fabric, or phase changing materials within the inductive device as it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 5, Baker teaches: The patient support device of claim 4, wherein the latent heat storage material (Para 0038 – see note from claim #4 above) is sodium acetate trihydrate (Para 0038/0043).  
As such Baker teaches: 
However, Baker does not explicitly disclose/teach: “is sodium acetate trihydrate”, although the Examiner hereby takes Official Notice that it is understood from the art to have selected a commonly applied and well-known phase change material (PCM) such as sodium acetate trihydrate for application in the support matrix 204 of Baker as would be appropriate for devices that contact a human user and require desired temperature ranges for the phase change. 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated specific properties of a material with thermal properties to the phase change material of Baker as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (EP 3167765 A1) in view of Gaiser (CN 108024900 A).
In regards to Claim 8, Baker teaches: The patient support device of claim 1, but does not teach, wherein the second x-ray-transparent material is at least one of configured elastically to compensate for a change in volume occurring in one of the phase transitions or for promoting a uniform distribution of a material strength of the first x-ray-transparent material, comprises at least one web embodied for form stabilization and having through openings for the first x-ray-transparent material, or is only flexible at target hinge points. 
Gaiser teaches: wherein the second x-ray-transparent material is at least one of configured elastically to compensate for a change in volume (“the volume of fluid flow in the flow layer due to reduced as compared with other regions of in the region of the bearing pressure of the patient caused by severe deformation, and thus less patient bearing surface in the region of severe deformation by heating”) occurring in one of the phase transitions (“particularly advantageous are: flow through foam-layer opening is formed. thereby ensuring the flow layer can flow and can be elastically deformed.”) or for promoting a uniform distribution of a material strength of the first x-ray-transparent material (“ the heating element can be arranged outside the flow layer and without damaging its elastic deformability”, see note below), comprises at least one web (46 – Fig. 10) embodied for form stabilization and having through openings (44 – Fig. 10) for the first x-ray-transparent material (“an input opening 42 and away from the opening 44, the input opening and exit opening are respectively formed to be within the cushion layer 38 and the loading plate 36 in a common through hole. 36 has a cutout 45 in the bearing plate, the bearing plate 26 and bearing plate 36 against each other, is set on the bearing plate 26 cutout 34 in heat generation and circulation unit 30 extends into the cutout”), or is only flexible at target hinge points.  
Note: Elastic deformation is understood to be a region in which a material can return to its original shape, once an external force is removed. As such, the statement from Baker limiting the flow layer to not have the elastic deformability damage is understood to be within the region of elastic deformation and not plastic deformation, where in plastic deformation the material would be damaged and not capable of returning to its original shape when the external force is removed.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific material properties of the first and second x-ray, as materials used in x-rays are widely used and functional to be manipulated based off the needs of the user. The thermal properties in respect to the overall force and stress placed on a system of Baker as it has been held to be within the general skill of a worker in the art to select a known material based on the suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
In regards to Claim 13, Baker teaches: The patient support device of claim 1, in a leg area, but does not teach, wherein the patient couch comprises a cut running in a longitudinal direction for independently positioning the bearing surface for both legs of a patient in the deformable state. 
Gaiser teaches: wherein the patient couch comprises a cut (see annotated Fig. 1.1 from Gaiser) running in a longitudinal direction (see annotated Fig. 1.1 from Gaiser – or Z1 shown in Fig. 17) for independently positioning the bearing surface for both legs of a patient in the deformable state (“patient support surface 10 has a plurality of support surface section can be adjusted in its position”).  

    PNG
    media_image3.png
    371
    456
    media_image3.png
    Greyscale

Annotated Fig. 1.1 from Gaiser


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                 			/DAVID R HARE/                                                                                                                                                                                     
Primary Examiner, Art Unit 3673                                                                                                                                                                                                        	2/22/2022